     Case 3:18-cv-02142-JPW-PT Document 40 Filed 10/26/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JESSE EARL AUL,                 :           Civil No. 3:18-CV-2142
                                :
        Plaintiff,              :
                                :
        v.                      :
                                :
CORRECT CARE SOLUTIONS, et al., :
                                :
        Defendants.             :           Judge Jennifer P. Wilson

                                   ORDER

     AND NOW, on this 26th day of October, 2020, for the reasons set forth in

the accompanying Memorandum, IT IS ORDERED THAT:

     1.    Medical Defendants’ motion to dismiss, Doc. 23, is
           granted.

     2.    DOC Defendants’ motion to dismiss, Doc. 26, is granted.

     3.    Plaintiff’s Eighth Amendment claims against all
           Defendants, except DOC Defendant Nurse Chamberlain,
           are voluntarily dismissed. See Doc. 27, p. 4 and Doc. 31,
           ¶ 9.

     4.    Plaintiff’s Eighth Amendment claim as to Nurse
           Chamberlain is dismissed without prejudice.

     5.    Plaintiff’s direct liability negligence claims as to
           Defendants Campbell, Coffman, Preston and Nagle are
           dismissed without prejudice.

     6.    Plaintiff’s vicarious liability claims as to all Defendants
           are dismissed with prejudice.
Case 3:18-cv-02142-JPW-PT Document 40 Filed 10/26/20 Page 2 of 2




7.   Within twenty-one (21) days from the date of this Order,
     Plaintiff shall file an amended complaint consistent with
     the Memorandum Opinion entered on this date.



                                    s/Jennifer P. Wilson
                                    JENNIFER P. WILSON
                                    United States District Court Judge
                                    Middle District of Pennsylvania




                                2
